Citation Nr: 1509440	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-00 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Faith Regional Hospital in Norfolk, Nebraska on May 26, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1996 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Omaha Medical Center (VAMC), in Omaha, Nebraska, which denied payment to the Veteran for unauthorized medical expenses on May 26, 2011.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2014.  A transcript of the hearing is associated with the Veteran's electronic claims file.  


FINDINGS OF FACT

1.  On May 26, 2011, the Veteran received private medical services at Faith Regional Hospital, a non-VA medical facility, for which he incurred medical expenses for a service-connected knee disability following a fall.

2.  The Veteran's treatment at Faith Regional constituted emergency treatment, and an attempt to use a VA facility for treatment was not feasible or reasonable.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for payment or reimbursement of unauthorized medical expenses incurred on May 26, 2011 have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1800 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to payment of or reimbursement for unauthorized medical expenses incurred on May 26, 2011, at Faith Regional Hospital in Norfolk, Nebraska.

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

Additionally, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Emergency treatment is defined as medical care or services that are furnished when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725 (f)(1); 1728(c) (giving 'emergency treatment' the same meaning as provided in 1725(f)(1)); 38 C.F.R. §§ 17.120, 17.1002; see Swinney v. Shinseki, 23 Vet.App. 257, 263 (2009).  The standard for emergency treatment would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possess an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  'Emergency treatment' includes treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1)(C).

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id.  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

The pertinent facts of this case are as follows.  The Veteran fell in the shower further injuring his service-connected left leg.  An ambulance was called, and the emergency medical technician (EMT) told the Veteran that he needed to see a doctor at the Emergency Room (ER).  The Veteran agreed to go to the local ER.

Emergency room records from Faith Regional Hospital on May 26, 2011, reflect that the Veteran presented with left knee pain reportedly 10 out of 10 on the pain scale.  The Veteran was yelling in pain and treated with morphine.  He was discharged in a wheelchair in stable condition and advised to seek treatment at the VA or community clinic as needed.  He was given a prescription for ibuprofen for pain and inflammation. 

In the June 2011 decision, the Veteran's Health System denied reimbursement for non-VA care to the Veteran because a VA facility was available and the Veteran's injury was non-emergent.

In response, the Veteran submitted an October 2011 Notice of Disagreement indicating that the day he required emergency medical care he was not at home and someone else heard him scream and called an ambulance.  He reported he tried to refuse going to the private hospital, but with his inability to rise from the floor and stop screaming every time he was moved caused them to decide he needed immediate medical attention.  As the nearest open VA hospital was over two hours away, he was taken to the nearest ER.  Almost a week later, when he was mobile enough to visit his local VA clinic, he did and was told he had moderate to severe tissue damage to his left leg, damage to his tailbone, and some other minor damage.   

During an April 2014 Board videoconference hearing, the Veteran's representative indicated that paramedics cannot transport an emergency patient to a place other than an emergency room, so the VA facility in Norfolk was not available (and was not open yet anyway), and the next available VA ER was nearly 120 miles away.  The Veteran reported that the night he was injured he was a hotel meeting with some friends.  After the evening ended, he returned to his hotel room and slipped in the bathroom taking a shower.  He screamed loudly and an ambulance was called.  He reported he was taken to the emergency room, but after he was there "a little bit", he demanded to go home.  The Veteran argued that as it was an emergent situation, the ambulance took him to the private emergency room as the VA emergency room was too far away. 

In this case, the record shows the Veteran has an adjudicated service-connected disability.  Service connection for residuals of a fracture, left tibia and fibula, with rotational deformity, status post open reduction internal fixation with intramedullary nailing was granted in an April 1999 RO rating decision.  At the time he sought care on May 26, 2011, the Veteran was seeking treatment for worsening of his service-connected left leg. 

The next question in this case is whether the Veteran's symptoms at the time he sought care on May 26, 2011, at Faith Regional were emergent in nature.  In evaluating whether a prudent layperson would consider the treatment emergent, both medical and lay evidence may be considered.  Swinney, 23 Vet. App. at 267.  It has further been explained that a medical determination made in hindsight is not dispositive of whether the claimant is eligible for reimbursement under section 1725.  Id. at 265.

Evaluating the evidence in light of the above criteria reflects that a prudent layperson would believe the Veteran's medical condition was emergent.  The aforementioned statements from the Veteran, coupled with the emergency treatment reports from Faith Regional, suggest that the Veteran's fall and subsequent severe pain prompted the EMT to encourage emergency medical attention from a hospital for further evaluation.  Although not expressly stated by the Veteran, it is clear that he believed the situation was emergent, otherwise it is doubtful that he would have acquiesced to the EMT's insistence.  The Board thus finds that the Veteran has provided competent and credible evidence of the nature and severity of his symptoms on May 26, 2011.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, while the diagnosis ultimately rendered was not for an emergency condition, the Board finds that a prudent layperson at the time the event was happening would have reasonably believed that a medical emergency was taking place given the Veteran's circumstances.

The final question is whether VA facilities were feasibly available.  The record reflects that the Veteran lives in Norfolk, Nebraska, which is approximately 120 miles from the closest VA Medical Center located in Omaha, Nebraska.  As previously stated, the local Norfolk VA Outpatient Clinic was not open, as it was early in the morning.  In light of the inaccessibility of VA emergency room type care for over 120 miles from the Veteran's residence in contrast to the few miles to Faith Regional, the Board finds that a VA medical facility was not feasibly available for the emergency needs of the Veteran at that time and an attempt to use it beforehand would not have been reasonable.

For these reasons outlined above, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for payment or reimbursement for 
unauthorized medical treatment furnished by Faith Regional Hospital from on May 26, 2011, under 38 U.S.C.A. § 1728, have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Faith Regional Hospital in Norfolk, Nebraska on May 26, 2011 is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


